Ingraham, P. J. (concurring):
Whatever cause of action existed it was vested in the incompetent, and as such the incompetent had the right to maintain an action to enforce it. If the appointment of the guardian ad litem was unauthorized, it would not make the complaint demurrable, as the complaint alleges a good cause of action in favor of the plaintiff (the incompetent) against the defendant.
I agree with Mr. Justice Clarke that the court has inherent power to appoint a guardian ad litem irrespective of any provision of the Code when necessary to protect the right of a ward of the court who is incompetent to properly protect his rights..
Judgment reversed, with costs, demurrer overruled, with costs, with leave to ■ defendant to withdraw demurrer and to answer on .payment of costs in this court and in the court below.